Case 7:19-cr-00927-CS Document 56 Filed 09/15/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- eee ee ee ee ee eH HH KH

UNITED STATES OF AMERICA
CONSENT PRELIMINARY ORDER

-— Ver : OF FORFEITURE/
MONEY JUDGMENT

TRAVIS HOPPER,
19 Cr. 927 (CS)
Defendant.

WHEREAS, on or about December 23, 2019, TRAVIS HOPPER
{the “defendant”), was charged in a one-count Information, 19 Cr.
927 (CS) (the “information”), with narcotics conspiracy, in
violation of Title 21, United States Code, Section 646 (Count One);

WHEREAS, the Information included a forfeiture
allegation as to Count One of the Information, seeking forfeiture
to the United States, pursuant to Title 21, United States Code,
Section 853, of any and all property constituting, or derived from,
any proceeds obtained, directly or indirectly, as a result of the
offense and any and ail property used, or intended to be used, in
any manner or part, to commit, or to facilitate the commission of,
the offense, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission of the offense charged in Count One of the
Information that the defendant personally cbtained;

WHEREAS, on or about December 23, 2019, the defendant
pled guilty to Count One of the Information, pursuant to a plea

agreement with the Government, wherein the defendant admitted the

 
Case 7:19-cr-00927-CS Document 56 Filed 09/15/20 Page 2 of 5

forfeiture allegation with respect to Count One of the Information
and agreed to forfeit to the United States, pursuant to Title 21,
United States Code Section 853: (i) a sum of money equal to $470
in United States currency, representing proceeds traceable to the
commission of the offense in Count One of the Information; and

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $470 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Information that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

TT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Audrey Strauss, Acting
United States Attorney, Assistant United States Attorney, Lindsey
Keenan, of counsel, and the defendant, and his counsel, Domenick
J. Porco, Esq., that:

1. As a result of the offense charged in Count One of
the Information, to which the defendant pled guilty, a money

judgment in the amount of $470.00 in United States currency (the

 
Case 7:19-cr-00927-CS Document 56 Filed 09/15/20 Page 3 of 5

“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Information that the
defendant personally obtained, shall be entered against the
defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, TRAVIS
HOPPER, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern
District of New York, Attn: Money Laundering and Transnational
Criminal Enterprises Unit, One St. Andrew's Plaza, New York, New
York 10007 and shall indicate the defendant's name and case number.

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

 
Case 7:19-cr-00927-CS Document 56 Filed 09/15/20 Page 4of 5

substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Ruies of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, jncluding depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7, The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 100

 
Case 7:19-cr-00927-CS Document 56 Filed 09/15/20 Page 5of5

o. The signature page of this

Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By: Fb scion.
LINDSEY KEENAN
Assistant United States Attorney
One St. Andrew's Plaza
New York, NY 10007
(914) 993-1907

TRAVIS HOPPER

Saad hye

TRAVIS HOPPER
/™

By:

~

By: mmr C
DOMENICK J. PORCOS-ESQ-
Attorney for hefendant
670 White Plains Road, Suite 207

Scarsdale, NY 10583

SO ~ (

HONORABLE CATRY SEIBEL
UNITED STATES DISTRICT JUDGE

 

Gj | 5 LrZe

DATE

4/6/20

DATE

DATE

 
